DETAILED ACTION
Status of the Claims
Claims 1-32 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the document is included with this communication.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Vincent  DeLuca on 2 September 2021.
Claims 1, 2, 4, 6, 9, 10, 11, 12, 15, 16, 18, 19, 21, 23, 26, 27, 28, 29 and 32 have been amended as follows:
1. An electronic system that simulates a glucose-insulin metabolic system of a T2DM or prediabetic subject, comprising:
a subsystem that models dynamic glucose concentration in a T2DM or prediabetic subject, including:
an electronic module that models endogenous glucose production (EGP(t)) of a T2DM or prediabetic subject,
an electronic module that models meal glucose rate of appearance (Ra(t)) of a T2DM or prediabetic subject,

an electronic module that models renal excretion of glucose (E(t)) of a T2DM or prediabetic subject;
a subsystem that models dynamic insulin concentration in said T2DM or prediabetic subject, including:
an electronic module that models insulin secretion (S(t)) of a T2DM or prediabetic subject;

an electronic database containing a population of virtual T2DM or prediabetic subjects representative of the T2DM and prediabetic population, each virtual subject having a plurality of metabolic parameters with values encompassing a distribution of parameters observed in vivo across the population of T2DM or prediabetic subjects; and
a processor that calculates an effect of variation of at least one metabolic parameter value on the glucose-insulin metabolic system of a virtual T2DM or prediabetic subject by inputting said plurality of metabolic parameter values of said T2DM or prediabetic subject into said glucose concentration and insulin concentration subsystems and varying at least one of said metabolic parameter values to determine its effect on the glucose-insulin metabolic system of said T2DM or prediabetic subject.

2. An electronic system as set forth in claim 1, wherein said glucose concentration subsystem models T2DM or prediabetic glucose concentration G(t) in accordance with the following equations:

    PNG
    media_image1.png
    128
    543
    media_image1.png
    Greyscale


4.  An electronic system as set forth in claim 3, wherein  Id (pmol/l) is a delayed insulin signal realized with a chain of two compartments:


    PNG
    media_image2.png
    53
    352
    media_image2.png
    Greyscale


6. An electronic system as set forth in claim 2, wherein said glucose rate of appearance electronic module models Ra(t) according to the equations:

    PNG
    media_image3.png
    176
    381
    media_image3.png
    Greyscale


9.  An electronic system as set forth in claim 8, wherein X (pmol/L) is insulin in the interstitial fluid described by:

    PNG
    media_image4.png
    25
    324
    media_image4.png
    Greyscale
.

10. An electronic system as set forth in claim 2, wherein said renal excretion electronic module models renal excretion of glucose E(t) as:

    PNG
    media_image5.png
    53
    308
    media_image5.png
    Greyscale
.

11. An electronic system as set forth in claim 1, wherein said insulin concentration subsystem models T2DM or prediabetic insulin concentration I(t) in accordance with the following equations:

    PNG
    media_image6.png
    125
    403
    media_image6.png
    Greyscale


12. An electronic system as set forth in claim 11, wherein said insulin secretion electronic module models insulin secretion S(t) as:

    PNG
    media_image7.png
    25
    99
    media_image7.png
    Greyscale
, wherein

    PNG
    media_image8.png
    27
    273
    media_image8.png
    Greyscale
	

    PNG
    media_image9.png
    53
    291
    media_image9.png
    Greyscale
	
and

    PNG
    media_image10.png
    51
    476
    media_image10.png
    Greyscale
.

15. An electronic system as set forth in claim 1, wherein said plurality of metabolic parameters for each virtual subject includes at least one of the following parameters:
kabs = rate constant of glucose absorption by the intestine,
kmax = maximum rate constant of gastric emptying,
kmin = minimum rate constant of gastric emptying,
b = percentage of the dose for which kempt decreases at (kmax-kmin)/2,
c = percentage of the dose for which kempt is back to (kmax-kmin)/2,
ki = rate parameter accounting for delay between insulin signal and insulin action on the liver,
kp2 = liver glucose effectiveness,
kp3 = parameter governing amplitude of insulin action on the liver,
kp4 = parameter governing amplitude of portal insulin action on the liver,
Vg = distribution volume of glucose,
Vmx= parameter governing amplitude of insulin action on glucose utilization,
km0 = parameter governing glucose control on glucose utilization,
K2 = rate parameter accounting for glucose transit from tissue to plasma,
K1= rate parameter accounting for glucose transit from plasma to tissue,
p2U = rate parameter accounting for delay between insulin signal and insulin action on glucose utilization,
Vi = distribution volume of insulin,

[Symbol font/0x62]= beta-cell responsivity to glucose level,
[Symbol font/0x61]= rate parameter accounting for delay between glucose signal and insulin secretion,
m1 = rate parameter of insulin kinetics,
m5 = coefficient linking insulin hepatic extraction to insulin secretion rate,
Gb = basal plasma glucose concentration,
EGPb = basal endogenous glucose production,
BW = body weight,
Ib = basal plasma insulin concentration, and 
SRb = basal insulin secretion rate.

16. An electronic system as set forth in claim 1, wherein said subsystems and modules are implemented as computer-executable software stored on a computer-readable storage medium and loaded into an electronic programmable computer.

18. A computer-executable program product comprising computer executable code stored in a non-transitory computer-readable storage medium, wherein said computer-executable program product simulates a glucose-insulin metabolic system of a T2DM or prediabetic subject, said computer-executable code comprising:
subsystem code that models dynamic glucose concentration in a T2DM or prediabetic subject, including:
an electronic code module that models endogenous glucose production (EGP(t)) of a T2DM or prediabetic subject,
an electronic code module that models meal glucose rate of appearance (Ra(t)) of a T2DM or prediabetic subject,
an electronic code module that models glucose utilization (U(t)) of a T2DM or prediabetic subject,
an electronic code module that models renal excretion of glucose (E(t)) of a T2DM or prediabetic subject;

subsystem code that models dynamic insulin concentration in said T2DM or prediabetic subject, including:

an electronic database containing a population of virtual T2DM or prediabetic subjects representative of the T2DM and prediabetic population, each virtual subject having a plurality of metabolic parameters with values encompassing a distribution of parameters observed in vivo across the population of T2DM or prediabetic subjects; and
computer-executable code that calculates an effect of variation of at least one metabolic parameter value on the glucose-insulin metabolic system of a virtual T2DM or prediabetic subject by inputting said plurality of metabolic parameter values of said T2DM or prediabetic subject into said glucose concentration and insulin concentration subsystems and varying at least one of said metabolic parameter values to determine its effect on the glucose-insulin metabolic system of said T2DM or prediabetic subject.

19. A computer-executable program product as set forth in claim 18, wherein said glucose concentration subsystem code models T2DM or prediabetic glucose concentration G(t) in accordance with the following equations:

    PNG
    media_image1.png
    128
    543
    media_image1.png
    Greyscale


21. (Previously presented) A computer-executable program product as set forth in claim 20, wherein  Id (pmol/l) is a delayed insulin signal realized with a chain of two compartments:

    PNG
    media_image2.png
    53
    352
    media_image2.png
    Greyscale


23. (Previously presented) A computer-executable program product as set forth in claim 19, wherein said glucose rate of appearance code module models Ra(t) according to the equations:


    PNG
    media_image3.png
    176
    381
    media_image3.png
    Greyscale


26. (Previously presented) A computer-executable program product as set forth in claim 25, wherein X (pmol/L) is insulin in the interstitial fluid described by: 

    PNG
    media_image4.png
    25
    324
    media_image4.png
    Greyscale
.

27. (Previously presented) A computer-executable program product as set forth in claim 18, wherein said renal excretion code module models renal excretion of glucose E(t) as:

    PNG
    media_image5.png
    53
    308
    media_image5.png
    Greyscale


28. (Previously presented) A computer-executable program product as set forth in claim 18, wherein said insulin concentration subsystem code models T2DM or prediabetic insulin concentration I(t) in accordance with the following equations:

    PNG
    media_image6.png
    125
    403
    media_image6.png
    Greyscale

29. (Previously presented) A computer-executable program product as set forth in claim 28, wherein said insulin secretion code module models insulin secretion S(t) as: 

    PNG
    media_image7.png
    25
    99
    media_image7.png
    Greyscale
, wherein

    PNG
    media_image8.png
    27
    273
    media_image8.png
    Greyscale
	

    PNG
    media_image9.png
    53
    291
    media_image9.png
    Greyscale
	
and

    PNG
    media_image10.png
    51
    476
    media_image10.png
    Greyscale
.
32. (Previously presented) A computer-executable program product as set forth in claim 18, wherein said plurality of metabolic parameters for each virtual subject includes at least one of the following parameters:
kabs = rate constant of glucose absorption by the intestine,
kmax = maximum rate constant of gastric emptying,
kmin = minimum rate constant of gastric emptying,
b = percentage of the dose for which kempt decreases at (kmax-kmin)/2,
c = percentage of the dose for which kempt is back to (kmax-kmin)/2,
ki = rate parameter accounting for delay between insulin signal and insulin action on the liver,
kp2 = liver glucose effectiveness,
kp3 = parameter governing amplitude of insulin action on the liver,
kp4 = parameter governing amplitude of portal insulin action on the liver,
Vg = distribution volume of glucose,
Vmx= parameter governing amplitude of insulin action on glucose utilization,
km0 = parameter governing glucose control on glucose utilization,
K2 = rate parameter accounting for glucose transit from tissue to plasma,
K1= rate parameter accounting for glucose transit from plasma to tissue,
p2U = rate parameter accounting for delay between insulin signal and insulin action on glucose utilization,
Vi = distribution volume of insulin,
K= beta-cell responsivity to glucose rate of change,
[Symbol font/0x62]= beta-cell responsivity to glucose level,
[Symbol font/0x61]= rate parameter accounting for delay between glucose signal and insulin secretion,
1 = rate parameter of insulin kinetics,
m5 = coefficient linking insulin hepatic extraction to insulin secretion rate,
Gb = basal plasma glucose concentration,
EGPb = basal endogenous glucose production,
BW = body weight,
Ib = basal plasma insulin concentration, and
SRb = basal insulin secretion rate.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1-32 are statutory and patent-eligible under 35 USC 101 because while the claims recite judicial exceptions as mathematical concepts, the claims relate to a sufficiently concrete technological improvement which is an electronic system that models or simulates the metabolic system of subjects with diabetes or pre-diabetes. Further, when the claims are read as whole, and the elements in an ordered combination, the claimed subject matter provides “something more” than just recitation of a generalized abstract idea. In particular, the claims are directed to an ordered combination of specific electronic modules with specific functionalities, which together provide for the simulation of a glucose-insulin metabolic system of a T2DM or pre-diabetic subject. Thus, the claimed invention is not merely directed to a generalized abstract idea, but is “focused on a challenge” in the area of diabetes treatment and assessment. The improvement in the claimed system of glucose/insulin modeling uses a database of virtual subjects and is implemented through various specifically selected and interrelated computer modules.
(B) Claims 1-32 are free of art under 35 USC 102 and 103 because the prior art fails to teach or fairly suggest systems for the simulation of a glucose-insulin metabolic system of a T2DM or prediabetic subject comprising a database containing a population of virtual T2DM or prediabetic subjects in vivo across the population of T2DM or prediabetic subjects. The closest related prior art to Magni teaches the use of parameters from healthy subjects, and then simply alters those parameters based on average assumptions to obtain parameter joint distribution ins theoretical T1DM subjects. Magni does not relate to T2DM or prediabetic subjects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-32 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A/Examiner, Art Unit 1631                   
                                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631